In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 12‐3877

UNITED STATES OF AMERICA,
                                                  Plaintiff‐Appellee,

                                 v.


ANTHONY D. WOMACK, ALSO KNOWN
AS T‐MONEY,
                                              Defendant‐Appellant.

          Appeal from the United States District Court for the 
                      Southern District of Illinois.
   No. 3:08‐cr‐30023‐DRH‐PMF‐1 — David R. Herndon, Chief Judge. 


  ARGUED SEPTEMBER 18, 2013 — DECIDED OCTOBER 9, 2013


   Before BAUER, POSNER, and TINDER, Circuit Judges.
    BAUER, Circuit Judge. On November 19,  2008, a  jury  con‐
victed Anthony Womack of distributing more than five grams
of  crack  cocaine  in  violation  of  21  U.S.C.  §§  841(a)(1)  and
(b)(1)(B). The district court sentenced Womack to 360 months’
imprisonment.  He  appealed  the  sentence  to  this  Court;  we
vacated  the  sentence  and  remanded  for  resentencing.  At
resentencing,  the  district  court  imposed  the  same  sentence;
2                                                      No. 12‐3877

Womack  again  appealed  to  this  Court.  This  Court  again
vacated Womack’s sentence and remanded for resentencing.
At  the  second  resentencing  hearing  on  December  20,  2012,
the district court imposed a sentence of 262 months’ imprison‐
ment.  It  is  this  sentence  that  Womack  now  appeals.  For  the
reasons that follow, we affirm Womack’s 262‐month sentence.
                       I. BACKGROUND
    At  Womack’s  resentencing  hearing,  the  district  court
determined  the  correct  Sentencing  Guidelines  calculation.
Womack qualified as a Career Offender due to his prior felony
convictions,  so  U.S.S.G. § 4B1.1(b)(2) established his  offense
level at 34. His criminal history category was determined to be
a 6 due to his criminal history, so the Sentencing Guidelines
recommended a sentence of 262 to 327 months’ imprisonment.
    Womack’s  counsel  agreed  that  the  district  court  had
properly calculated the statutory and Guidelines ranges, but
requested a sentence of only 110 months based on a theory of
progressive punishment. He argued that since Womack had
spent  only  six  months  in  prison  prior  to  this  conviction,  a
sentence  of  262  months  would  be  unduly  harsh.  Womack’s
counsel  advocated  for  a  downward  variance  on  alternative
grounds as well, contending that Womack was not a typical
violent  offender  who  was  “out  there  shooting  people.”  He
stated that “Womack has only been convicted of one domestic
violence case, and other than that, in his criminal history he has
no  other  crimes  of  violence.”  The  district  court  disagreed,
noting  that  Womack  “took  a  pretty  good  effort  at  shooting
somebody once back in 1992. Took a shot at James Mitchell.
That was a crime of violence.”
No. 12‐3877                                                        3

    After hearing from both parties as well as from Womack,
the  district  court  imposed  a  sentence  of  262  months,  at  the
lowest end of the recommended Guidelines range. Womack
filed a timely appeal, and raises two issues. First, he contends
that the district court committed procedural error by failing to
consider his progressive punishment argument at sentencing.
Second, he  argues that the district court improperly catego‐
rized  his  prior  conviction  as  a  “crime  of  violence,”  which
unjustly  enhanced  his  sentence. We  will address  each  argu‐
ment in turn.
                        II.  DISCUSSION
    This  Court  reviews  de  novo  the  procedures  used  during
sentencing. United States v. Pulley, 601 F.3d 660, 664 (7th Cir.
2010)(citing United States v. Smith, 562 F.3d 866, 872 (7th Cir.
2009)). Once the Court has determined that the district court
committed  no  significant  procedural  error,  this  Court  will
review  the  reasonableness  of  a  sentence  under  an  abuse  of
discretion standard. United States v. Coopman, 602 F.3d 814, 819
(7th Cir. 2010). Sentences within or below a properly calculated
Guidelines  range  are  presumed  reasonable.  United  States  v.
Liddell, 543 F.3d 877, 885 (7th Cir. 2008).
   A. Womack’s Progressive Punishment Argument
   The  district  court  must  give  reasons  for  its  sentencing
decision  and  address  all  of  the  defendant’s  principal  argu‐
ments that “are not so weak as to not merit discussion.” United
States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005). Courts,
however, need not “tick off every possible sentencing factor in
detail  and  discuss  separately  every  nuance  of  every  argu‐
ment.” United States v. Collins, 640 F.3d 265, 271 (7th Cir. 2011).
4                                                     No. 12‐3877

“As  long  as  the  sentencing  court  considers  the  arguments
made  in  mitigation,  even  if  implicitly  and  imprecisely,  the
sentence imposed will be found reasonable.” United States v.
Diekemper, 604 F.3d 345, 355 (7th Cir. 2010).
    Womack  contends  that  the  district  court  committed
procedural error by failing to properly address his mitigating
argument for a downward variance based on the concept of
progressive  punishment.  We  disagree.  Though  the  district
court never explicitly used the term “progressive punishment”
when  responding  to  Womack’s  argument,  it  adequately
considered the issue. The court acknowledged that Womack
had  only  been  incarcerated  for  six  months  in  the  past,  but
refused to give him a below‐Guidelines sentence on this basis.
The  district  court  highlighted  the  fact  that  Womack  had  a
handful of convictions for which no points had been assessed
within the Guidelines system, a series of controlled substance
and  violent  offender  offenses,  as  well  as  48  traffic‐related
convictions. The district court explained that “from the time
Mr. Womack was 18, he had one serious offense after another,”
and commented that due to his sheer number of convictions,
Womack seemed like someone who was “not willing to live
within society’s rules.” The court emphasized “the need for the
sentence  imposed  to  reflect  the  seriousness  of  the  offense,
promote respect for the law, provide just punishment for the
offense, … [provide] adequate deterrence to criminal conduct
and  protect[]  the  public  from  further  crimes.”  Though  the
district court did not explicitly address Womack’s progressive
punishment  argument,  it  considered  the  argument  and
dismissed it. The court then imposed a sentence of 262 months’
imprisonment, at the lowest end of the Guidelines range. We
No. 12‐3877                                                      5

do not find it unreasonable that the court chose to impose a
within‐Guidelines  sentence  in  light  of  Womack’s  lengthy
criminal history.
   B. Womack’s Argument That His Prior Conviction Is
      Not A “Crime Of Violence”
    Womack  contends  that  the  court  committed  procedural
error  by  characterizing  his  1992  conviction  for  aggravated
discharge  of  a  firearm  as  a  “crime  of  violence.”  The  pre‐
sentence investigation report notes that “[Womack] knowingly
discharged a firearm into a building … which he knew to be
occupied by James Mitchell, and the firearm was discharged
from a place or position outside that building.” Though the
presentence investigation report does not specify the subsec‐
tion  of  the  statute  under  which  Womack  was  convicted,
subsection (a)(1) of Ill. Comp. Stat. § 5/24‐1.2 states, “A person
commits  aggravated  discharge  of  a  firearm  when  he  or  she
knowingly or intentionally 1) discharges a firearm at or into a
building  he  or  she  knows  or  reasonably  should  know  to  be
occupied and the firearm is discharged from a place or position
outside that building.” Womack’s conduct falls squarely within
the language of subsection (a)(1).
    This  Court  has  already  concluded  that  a  conviction  for
aggravated discharge of a firearm under subsection (a)(1) of
720 Ill. Comp. Stat. § 5/24‐1.2 qualifies as a crime of violence in
the immigration context. Quezada‐Luna v. Gonzales, 439 F.3d 403
(7th Cir. 2006). Quezada‐Luna was convicted under subsection
(a)(1) of 720 Ill. Comp. Stat. § 5/24‐1.2, a conviction he did not
contest; instead, he challenged its characterization as a “crime
of violence.” Id. at 404. The Immigration and Naturalization
6                                                       No. 12‐3877

Act (“INA”) defines “crime of violence” as “(a) an offense that
has as an element the use, attempted use, or threatened use of
physical force against the person or property of another, or (b)
any  other  offense  that  is  a  felony  and  that,  by  its  nature,
involves  a  substantial  risk  that  physical  force  against  the
person  or  property  of  another  may  be  used  in  the  course
of  committing  the  offense.”  18  U.S.C.  §  16.  We  held  that  a
conviction  for  aggravated  discharge  of  a  firearm  under
subsection (a)(1) of the statute qualifies as a crime of violence,
since  it  “both  has  as  an  element  the  use,  attempted  use,  or
threatened use of physical force against the person or property
of another and describes conduct that presents a substantial
risk  that  physical  force  against  the  person  or  property  of
another may be used.” 439 F.3d at 406.
    Though “crime of violence” is defined slightly differently
by  the  Sentencing  Guidelines  than  by  the  INA,  the  relevant
language is the same. Both define a “crime of violence” as an
offense  that  “has  as  an  element  the  use,  attempted  use,  or
threatened use of physical force against the person of another.”
U.S.S.G. § 4B1.2(a)(1); 18 U.S.C. § 16. Thus, we reach the same
conclusion  here,  and  hold  that  the  district  court  properly
categorized  Womack’s  prior  conviction  for  aggravated  dis‐
charge of a firearm as a “crime of violence.”
    This Court previously considered whether a conviction for
aggravated discharge of a firearm under subsection (a)(2) of
720 Ill. Comp. Stat. § 5/24‐1.2 qualifies as a crime of violence
under the Sentencing Guidelines. United States v. Curtis, 645
F.3d 937 (7th Cir. 2011). Curtis was convicted under subsection
(a)(2), which states, “A person commits aggravated discharge
of  a  firearm  when  he  or  she  knowingly  or  intentionally
No. 12‐3877                                                         7

discharges a firearm in the direction of another person or in the
direction of a vehicle he or she knows or reasonably should
know to be occupied by a person.” Though Curtis argued that
this conviction did not qualify as a crime of violence, we held
that  it  does,  explaining  that  “[d]ischarging  a  firearm  in  the
direction of a person or a vehicle containing a person (regard‐
less of what the shooter knows or reasonably should know)
is unquestionably the use, attempted use, or threatened use
of ‘physical force against the person of another.’” Id. at 941.
Though Womack was convicted under subsection (a)(1) of the
statute, he “knowingly discharged a firearm into a building …
which he knew to be occupied by James Mitchell.” Thus, the
analysis is the same, and Womack’s conviction for aggravated
discharge of a firearm qualifies as a “crime of violence.”
    The  district  court’s  within‐Guidelines  sentence  of  262
months’  imprisonment  was  reasonable  and  well  within  its
discretion. It properly characterized Womack’s prior convic‐
tion as a “crime of violence,” and committed no procedural
error at sentencing. It based its decision on Womack’s exten‐
sive criminal record, the need to protect the public from further
crimes, and to deter future criminal conduct.
                       III.  CONCLUSION
   For these reasons, we AFFIRM the sentence of the district
court.